Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Billy Max Collins, Appellant                          Appeal from the 8th District Court of
                                                      Franklin County, Texas (Tr. Ct. No.
No. 06-13-00214-CR         v.                         F8793). Memorandum Opinion delivered
                                                      by Justice Carter, Chief Justice Morriss and
The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
$1,500.00 attorney’s fees assessment. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Billy Max Collins, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED MAY 30, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk